Undercofler, Presiding Justice.
Appellant complains that his wife was not entitled to a divorce on the ground that he was sentenced to over two years imprisonment for an offense involving moral turpitude. Code Ann. § 30-102. He was convicted on May 12, 1972, and sentenced on July 7,1972. His wife continued to live with him until his incarceration on January 12,1973. She filed suit for divorce on May 28,1974. He argues that his wife condoned his conduct by continuing to cohabit with him between his conviction and sentence and his actual incarceration. We do not agree. With respect to this ground of divorce, condonation has no application between the date of the conviction and sentence and the actual incarceration. See Kosanke v. Kosanke, 30 Wash. 2d 523 (192 P2d 337); Murphy v. Murphy, 204 Pa. Super. 576 (205 A2d 647).

Judgment affirmed.


All the Justices concur.

Submitted August 8, 1975
Decided September 23, 1975.
B. F. Henderson, pro se, H. E. Williams, for appellant.
Joe R. Edwards, for appellee.